DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL BENJAMIN,
                            Appellant,

                                      v.

  KHODAYAR AMIN, SEYEDEH ASHRAF KHATTAT, and UNKNOWN
        TENANT(S) or OTHER PARTIES IN POSSESSION,
                         Appellees.

                              No. 4D21-1007

                              [March 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin Bidwill, Judge; L.T. Case No. 18-27069 CACE
(05).

   William F. Rhodes of William F. Rhodes, P.A., Miami, and Jennifer C.
Pratt of PraDa Law, Miami, for appellant.

  Roy D. Wasson of Wasson & Associates, Chartered, Miami, for
appellees.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.